DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 14 & 15 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Fishbine et al. (United States Patent Number 5,781,647)
Claim 1:  Fishbine teaches a system (Fig 1) including a camera (16) and a control device (12). The camera is configured to generate an image of an area in which a stack of a number of chips are located. (Abstract) The control device is configured to identify in the image one or more horizontal lines formed by circumferentially extending side faces of the chips of the stack. (Col 5, 29-60 discloses determining the edges of each chip – including the top and bottom edge. This is identifying in the image one or more horizontal lines formed by circumferentially extending side faces of the chips of the stack.) Based on the identified one or more horizontal lines the controller determines the number of the chips that are included in the stack; and generate an output based on the determined number of the chips. (Col 6, 60-63)
Claim 2:  Respective colors on the respective side faces each extends entirely circumferentially around a respective central axis of at least one respective chip of the chips of the stack. The chips in Fig 2 are of a single color.
Claim 4:  The control device is further configured to identify respective types of each of the chips based on respective single colors of the respective chips of the stack. (Col 2, 15-35 discusses determining chip the classification (i.e., value) of each chip based at least in part on the chip’s color. The total value of the stack is determined by multiplying the value by the number of chips.)
Claim 5:  The control device is configured to recognize respective chips of respective pairs of immediately adjacent chips of the stack as being two separate chips based on the one or more horizontal lines. As noted in connection with claim 1, the controller determines the edges of the chips. This edge is a horizontal line. 

    PNG
    media_image1.png
    524
    742
    media_image1.png
    Greyscale

Claim 6:  The control device is configured to determine the number of the chips where, for each of the chips of the stack, a respective single color extends circumferentially around an entirety of the respective side face of the respective chip. The chips shown in Fig 2 are a single color.
Claim 7:  The control device is further configured to identify respective types of each of the chips based the respective single colors of the respective chips of the stack. See discussion of Claim 4.
Claim 8:  The control device is configured to perform the identification where, for each of the chips of the stack, a respective single color extends in a circumferential direction around an entirety of the respective side face of the respective chip in each of a plurality of layers of the respective chip that are stacked in a direction that is perpendicular to the circumferential direction. Each chip is a layer. There are a plurality of chips and thus, a plurality of layers. The chips are of a single color. See Fig 2.
Claim 9:  The control device is further configured to identify respective types of each of the chips based on respective colors on the respective side faces of the respective chips of the stack. See discussion of Claim 4.
Claims 14 & 15:  The camera is configured to generate an image of a plurality of stacks of chips placed on a plurality of betting areas, and the control device is configured to identify a place, a number and an amount of the plurality of stacks of chips placed on the plurality of betting areas wherein the plurality of stacks of chips are placed at different distances from the camera. Col 2 6-10 discloses using the camera to image chips stacked in multiple wagering areas. These wagering areas are different distances from the camera. The value of the chips is determined using image recognition which is a branch of artificial intelligence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishbine as applied to claims 1 & 9 above above, and further in view of Hill et al. (United States Pre-Grant Publication 2006/0160608)
Claim 10:  Fishbine teaches the invention substantially as claimed but fails to teach that the control device is configured to: obtain a game result of a game played using the chips; and for each of one or more players of the game and/or for a casino, determine a respective balance amount, a respective collection amount for the game, and/or a respective payment amount for the game based on (a) the obtained game result, (b) the identified types of the chips, and the determined number of the chips. Hill, an invention in the same art, teaches a control device (110) that is configured to: obtain a game result of a game played using the chips (206); and for each of one or more players of the game and/or for a casino, determine a respective balance amount, a respective collection amount for the game, and/or a respective payment amount for the game based on (a) the obtained game result (b) the identified types of the chips, and the determined number of the chips. (¶ 0040) This allows the handling of the wagers to be automated. This reduces casino costs and increases the speed of play – thus increasing casino profits. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Fishbine in view of Hill such that the control device is configured to: obtain a game result of a game played using the chips; and for each of one or more players of the game and/or for a casino, determine a respective balance amount, a respective collection amount for the game, and/or a respective payment amount for the game based on (a) the obtained game result, (b) the identified types of the chips, and the determined number of the chips in order to allow the handling of the wagers to be automated
Claim 11:  Hill’s control device is configured to determine the respective balance amount, collection amount, and/or payment amount further based on one or positions of a game table at which the control device identifies the chips to be located in the image. (¶ 0040)
Claim 12:  Hill’s control device is configured to identify an error state based on the determined balance amount, collection amount, and/or payment amount, and the output is the error identification. (¶ 0040) This is part of automating the wagering and is obvious for the reasons set out in connection with Claim 10.
Claim 13:  Hill’s control device is configured to identify an error state based on the determined number of the chips, and the output is the error identification. (¶ 0040)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other automatic wager systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799